EXHIBIT 10.27

August 16, 2006

Cory Sindelar

47669 Fremont Blvd.

Fremont, CA 94538

Dear Cory:

I am pleased to offer you a position with Ikanos Communications (the “Company”)
as Vice President in the Finance reporting to me, in my capacity as Vice
President and Chief Financial Officer.    We would like your start date to be as
soon reasonable, but no later than September 13, 2006.

We are pleased to offer you an annual salary of $190,000.00, which will be paid
to you bi-weekly.    Also, we are pleased to offer you a comprehensive package
of employee benefits including health, dental, vision, income protection and a
401 (k) savings plan.    You will be eligible to accrue fifteen days of paid
time-off per year.    This time may be used for vacation, personal time off or
sick time.    In addition, Ikanos observes eight scheduled holidays and two
floating holidays per year.    For this calendar year, if your hire date is on
or before June 30, you will receive two floating holidays.    You will receive
one floating holiday this calendar year if your hire date is after
June 30.    You should note that the Company may modify salaries and benefits
from time to time, as it deems necessary.

An important component of our compensation package includes the opportunity for
ownership in our Company.    After your date of employment and upon approval of
the Board of Directors as appropriate, the, Company will grant you an option to
purchase 75,000 shares of the Company’s common stock under the Company’s Stock
Option Plan.    The price of the shares will be determined by the closing market
price of the company stock on the day prescribed by the Company.    These
options will be subject to the terms and conditions of the Company’s Stock
Option Plan and Stock Option Agreement.    The vesting schedule will commence on
your date of hire and be vested at 25% after 12 months of start of vesting and
1/48th per month thereafter.    You will also receive a grant of 10,000
Restricted Stock Units upon approval by the Equity Awards Committee of the
Company’s Board of Directors or the Board of Directors as
appropriate.    Vesting will commence on your date of hire, and vest annually
over four (4) years.    In addition, you will be eligible to participate in the
Ikanos Employee Equity Program which typically occurs in the June timeframe,
whereby employees are eligible for additional Company equity.

In the event of Change of Control and within 12 months of such Change of Control
(i) you resign from your employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or (ii) the Company (or any parent or
subsidiary of the Company) terminates your employment without Cause then:
(1) the vesting of equity awards granted to you shall be vested for the greater
of (a) 25% of the total equity awards



--------------------------------------------------------------------------------

granted; or (b) number of months (partial or full) vested multiplied by two
divided by the number of months required for the equity award to vest in full,
up to 100% of total shares or options granted and (2) you shall receive
compensation, prorated bonus (as if 100% earned) and other benefits (not
including equity grants) for six (6) months following your termination.

Notwithstanding the foregoing, you will only be entitled to acceleration of
option vesting and compensation if you enter into (and do not revoke) a release
of any and all claims against the Company, in a form reasonably acceptable to
the Company.

Definition of Terms.    The following terms referred to in this Agreement will
have the following meanings: Cause. “Cause” means: (i) your failure to perform
your assigned duties or responsibilities after notice from the Company
describing your failure to perform such duties or responsibilities;
(ii) engaging in any act of dishonesty, fraud or misrepresentation;
(iii) violation of any federal or state law or regulation applicable to the
Company’s business; (iv) breach of any confidentiality agreement or invention
assignment agreement between you and the Company; or (v) you being convicted of,
or entering a plea of nolo contendere to, any crime or committing any act of
moral turpitude.    Change of Control.    a “Change of Control” means either
(i) the acquisition of the Company by another entity by means of any transaction
or series of related transactions (including, without limitation, any
reorganization, merger or consolidation or stock transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
the Company), unless the Company’s stockholders of record immediately prior to
such transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least 50% of the voting power
of the surviving or acquiring entity (provided that the sale by the Company of
its securities for the purposes of raising additional funds will not constitute
a Change of Control hereunder); or (ii) a sale of all or substantially all of
the assets of the Company.    Good Reason. “Good Reason” will mean in connection
with a Change of Control and without your express written consent (i) a
reduction of your duties, position or responsibilities; (ii) a reduction by the
Company in your base salary, as may be applicable, is in effect immediately
prior to such reduction; (iii) a material reduction by the Company in the kind
or level of employee benefits to which you are entitled immediately prior to
such reduction with the result that your overall benefits package is
significantly reduced; or (iv) your relocation to a facility or a location more
than 50 miles from your then present location.

As a key member of our team, you will be eligible to participate in the 2007 Key
Employee Plan that provides opportunity (subject to certain provisions) for
additional equity in the 1st quarter of 2007.    A letter will be provided to
you outlining this plan.

You will also be eligible to participate in the Executive Bonus Program at a
target bonus potential of 25%.    Goals for the fiscal year will be established
between you and me after you join us.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment.    As a result, you are free to
resign at any time, for any reason or for no reason.    Similarly, the Company
is free to conclude its employment relationship with you at any time, with or
without cause, and with or without notice.    Your continued employment with the
Company is contingent upon the successful completion of a background
check.    Upon completion of this, Human Resources will confirm your employment
status with the Company.

You will be eligible for a performance and salary review as part of Ikanos’
annual performance review process typically occurring in the first quarter of
each year.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.    Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a Company employee, you will be expected to abide by company rules and
regulations.    You will be expected to sign and comply with an Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information.    You will also be expected to sign and comply with
our Company Code of Conduct Policy and our Insider Trading Policy.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.



--------------------------------------------------------------------------------

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me.    A duplicate original
is enclosed for your records.    This letter, along with the agreement relating
to proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral.    This letter may not be modified or
amended except by a written agreement, signed by the Chief Executive Officer of
the Company and by you.

Cory, Ikanos is an exciting endeavor.    We are delivering on a strategy in the
market that will cement our competitive position; and you, and your
contributions will be an important component of our success.    We look forward
to working with you at Ikanos Communications.

Please call me with any questions that you may have about this offer.

Sincerely,

Daniel K. Atler

Vice President and Chief Financial Officer

Accepted and agreed to:

Date: 09/08/06

/s/ Cory Sindelar

Employee Signature

Cc: Chris Smith, Vice President, Human Resources

Enclosures:

Employment, Confidential Information, Invention Assignment and Arbitration

Agreement Company Code of Ethics

Insider Trading Policy

Duplicate Original Offer Letter